Citation Nr: 1645911	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing, and a transcript of this hearing is of record.  In a January 2016 VA Form 9, the Veteran requested an additional hearing.  To the extent this request pertains to the issue noted above, the request for an additional hearing on this issue is denied.  The Veteran has the right to one hearing on appeal.  38 C.F.R. §§ 20.700(a).  The Veteran's initial hearing request on the issue above was granted and fulfilled by the Board, and there is no further right to a Board hearing on the issue.

This appeal was most recently before the Board in April 2016.  The appeal was remanded for additional development.  As discussed below, the remand was not substantially complied with and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet.  App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in April 2016 in order to obtain an addendum opinion which discussed whether the Veteran's left knee disability existed prior to his enlistment and whether the Veteran's left knee disability was otherwise etiologically related to, or aggravated by, his active service.  

In response to the April 2016 Board remand a June 2016 addendum opinion was obtained.  The opinion provider concluded that the evidence of record clearly and unmistakably showed that the Veteran had a left knee disability that existed prior to his enlistment; however, the opinion provider did not provide a rationale for this conclusion.  Additionally, the opinion provider found that the evidence of record clearly and unmistakably showed that the preexisting left knee disability was not aggravated by the Veteran's active service.  The opinion provider's rationale included a list of evidence in the Veteran's claims file to include service treatment records (STRs) which showed the Veteran's left knee was treated in service as well as VA treatment records showing the Veteran complained of left knee pain from 2001 through 2003.  The examiner noted there were no other left knee related complaints until the Veteran's VA examination in November 2015. 

The Board finds the June 2016 addendum opinion inadequate.  The opinion provider did not include a rationale detailing how she came to the conclusion that the evidence of record clearly and unmistakably showed that the Veteran's left knee disability existed prior to his enlistment.  Additionally, while the opinion provider listed evidence in the Veteran's claims file that lead to her conclusion that the Veteran's preexisting left knee disability was not aggravated by his active service; she did not include a rationale that explained the significance of this evidence to her conclusion.  The Board also notes, the examiner stated there were no left knee complaints from the time period of 2003 to November 2015; however a review of the Veteran's VA treatment records show that he continued to complain of left knee pain and receive treatment for his left knee between 2003 and 2015.  Specifically, a May 2005 VA treatment record noted the Veteran ambulated with a slight limp due to his left knee disability.  A September 2008 VA treatment record noted the Veteran reported his knee sometimes give way and a February 2010 VA treatment record noted the Veteran's left knee caused him to fall when he was not wearing his knee brace.  A March 2012 VA treatment record noted the Veteran continued to have chronic left knee pain.      

Moreover, the April 2016 Board remand directed the opinion provider to provide an opinion on whether the Veteran's left knee disability had its onset in service and was etiologically related to his active service if she found that the Veteran's left knee disability did not preexist his service or was not aggravated by his active service.  The June 2016 opinion provider did not provide an opinion on either question as directed. 

Therefore, the Veteran's claim must be remanded for an additional addendum opinion which addresses all the appropriate questions posed by the Board remand and includes a thorough rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the VA opinion provider who proved the June 2016 addendum opinion in connection with the Veteran's claim for service-connection for a left knee disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a left knee disability that existed prior to his entry onto active duty?  The examiner must consider the Veteran's January 1955 STR and his lay statements detailing a preexisting left knee disability.  

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The opinion provider should note the Veteran's VA treatment records include continued complaints of pain and treatment for a left knee disability.  The examiner should cosndier and discuss as necessary the following:

i.  May 2005 VA treatment record noting the Veteran ambulated with a slight limp due to his left knee disability; 

ii.  September 2008 VA treatment record noting the Veteran reported his knee sometimes gives way; 

iii.  February 2010 VA treatment record noting the Veteran's left knee causes him to fall when he is not wearing his knee brace; and 

iv.  March 2012 VA treatment record noting the Veteran continued to have chronic left knee pain.   

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the opinion provider should indicate, to the extent possible, the approximate level of left knee disability present (i.e., a baseline) before the onset of the aggravation. 

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed left knee disability had its onset in service.

(d)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed left knee disability is etiologically related to the Veteran's active service.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  

If the June 2016 VA opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




